NEWMAN, J.,
concurring in part; dissenting in part.
I dissent only from the majority’s decision to modify the decree to terminate the $200 per month spousal support in six years. The trial court awarded permanent spousal support primarily because of the disparity in the parties’ earning capacities. Moreover, although wife’s diabetes is not presently disabling, the medical evidence indicates that it probably ultimately will be disabling. Health and the cost of health care are factors in awarding spousal support. ORS 107.105(l)(d). Permanent spousal support is appropriate here because of the disparity in the parties’ incomes and earning potentials, their long marriage, the reasonable expenses of wife in continuing to maintain her residence and the probable ultimate deterioration of wife’s health as a consequence of her diabetes.